t c memo united_states tax_court john l leathley petitioner v commissioner of internal revenue respondent docket no 31113-09l filed date daniel j arno for petitioner john m janusz for respondent memorandum opinion ruwe judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination for petitioner’s taxable years and this case is before the court on respondent’s motion for summary_judgment filed pursuant to rule with regard to tax_year that liability has a zero balance making that year moot furthermore petitioner concedes that tax_year is not at issue therefore the only substantive issue to decide is whether the determination made by respondent’s settlement officer to sustain the filing of the notice_of_federal_tax_lien with respect to the accrued interest on petitioner’s paid income_tax_liability was correct petitioner contends that the interest on the tax_liability for was discharged in petitioner’s bankruptcy proceeding background at the time the petition was filed petitioner resided in new york petitioner’s federal_income_tax return was due on date the internal_revenue_service received the return on date without full payment petitioner filed a petition in bankruptcy on date on or about date respondent sent to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 which advised 1unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure petitioner that a notice_of_federal_tax_lien nftl had been filed with respect to his and unpaid tax_liabilities and that petitioner could request a hearing with respondent’s office of appeals petitioner filed with respondent a form request for a collection_due_process or equivalent_hearing for the covered years attached to the form was a letter from petitioner’s representative stating among other things that the tax principal for the liabilities at issue had been paid and that the penalties and interest thereon were discharged by petitioner’s bankruptcy filing by letter dated date sent to respondent’s settlement officer petitioner’s representative reiterated that the tax principal had been paid and that the interest and penalties had been discharged because the incidences that gave rise to these taxes were more than three years old respondent’s settlement officer sent a response letter dated date to petitioner’s representative advising petitioner that it was respondent’s position that the penalties were discharged2 in the bankruptcy but the interest on the principal was not discharged respondent’s appeals_office issued to petitioner a notice_of_determination dated date for taxable years the year at issue and the notice_of_determination 2the form_4340 certificate of assessments payments and other specified matters attached to respondent’s motion shows the abatement of the penalties indicated that respondent’s appeals_office determined that the nftl would not be released and that the interest at issue was not discharged in petitioner’s bankruptcy petitioner filed with the court a petition for lien or levy action under sec_6320 or sec_6330 discussion this case is before the court on respondent’s motion for summary_judgment to which petitioner objects summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see 116_tc_73 rule a provides that either party may move for summary_judgment upon all or any part of the legal issues in controversy full or partial summary_judgment is appropriate where there is no genuine issue as to any material fact and a decision may be rendered as a matter of law see rule b 98_tc_518 affd 17_f3d_965 7th cir the parties agree that there are no genuine issues in dispute regarding any material facts the only issue we must decide is whether the accrual of interest on petitioner’s income_tax_liability for has been discharged in petitioner’s bankruptcy it is undisputed that petitioner was not discharged from his liability for the principal_amount of income_tax due for a debtor remains personally liable after his discharge for the principal_amount of a nondischargeable tax debt and any prepetition interest on that tax debt that was not satisfied out of the bankruptcy_estate 376_us_358 862_f2d_112 7th cir a debtor also remains personally liable for postpetition interest where the underlying tax debt is not discharged bruning v united_states supra pincite 872_f2d_829 8th cir 887_f2d_1541 11th cir interest is treated as an integral part of the tax debt upon which it accrues bruning v united_states supra interest has therefore been treated as part of the claim is accorded the same priority status as the underlying liability and has been found to be nondischargeable where the underlying liability is nondischargeable in re larson supra pincite in the case before us it is uncontested that the principal_amount of tax was not discharged in petitioner’s bankruptcy proceeding because the federal_income_tax was not discharged in the bankruptcy proceeding any interest with respect to the nondischargeable tax is also not discharged on the basis of the aforementioned caselaw and precedent we hold that the accrued interest with respect to petitioner’s underlying tax_liability for was not discharged in petitioner’s bankruptcy because the underlying tax was itself not dischargeable petitioner’s argument that the interest relating to the tax_liability was discharged in petitioner’s bankruptcy proceeding is predicated on u s c section a b title u s c section a b provides exceptions to discharge a a discharge under section a b or b of this title does not discharge an individual debtor from any debt-- to the extent such debt is for a fine penalty or forfeiture payable to and for the benefit of a governmental_unit and is not compensation_for actual pecuniary loss other than a tax penalty-- b imposed with respect to a transaction or event that occurred before three years before the date of the filing of the petition emphasis added petitioner argues that there should be no distinction between prepetition interest and pecuniary penalties under the bankruptcy law a b that section discharges all such penalties which we believe includes prepetition interest for events that occurred more than years prior to the filing of the bankruptcy in support petitioner relies on in re palmer bankr n d tex and 955_f2d_16 5th cir in which interest was characterized as a penalty for priority purposes under u s c sec_507 and upon 957_f2d_689 9th cir and 906_f2d_1440 10th cir which recognized that tax penalties can be dischargeable petitioner argues that interest on a tax_liability is treated as a penalty under u s c sec_507 and thus may be dischargeable as a penalty under u s c section a b petitioner’s position would yield an outcome that is contrary to the previously mentioned caselaw involving the dischargeability of interest which has accrued on income_tax liabilities petitioner cites in re palmer supra and jones v united_states in re garcia supra as the basis for his contention that there is no distinction between interest on a tax_liability and a tax penalty for purposes of applying u s c section a b however these cases do not discuss the application of u s c section instead they deal with the application of u s c sec_507 which addresses the priority accorded to various expenses and claims of creditors in both of these cases the courts likened interest on a tax_liability to penalties for priority purposes under u s c sec_507 however neither case stands for the proposition that interest is a penalty that is dischargeable under u s c section a b the holdings in these cases were limited to deciding the narrow priority issue that was before those courts and should not be read more broadly to have decided that interest is a penalty for all purposes under the bankruptcy code petitioner also cites mckay v united_states supra and roberts v united_states supra for the proposition that tax penalties assessed more than years before the bankruptcy are dischargeable these cases do hold that tax penalties may be dischargeable under u s c section a b however these cases addressed the dischargeability of civil tax_fraud penalties and failure_to_file federal_income_tax return penalties and not the dischargeability of interest in mckay v united_states supra pincite the court_of_appeals for the ninth circuit determined that civil_fraud penalties were discharged under u s c section a b where the tax penalty was imposed with respect to a transaction that occurred more than years before the filing of the petition in bankruptcy likewise the bankruptcy court in roberts v united_states supra pincite determined that penalties for failing to file a federal_income_tax return were dischargeable under u s c section a b where the penalties were imposed with respect to an event that occurred more than years before the filing of the bankruptcy petition however neither court considered whether interest is dischargeable under u s c section a b because they dealt only with its application regarding traditional tax penalties the decision of the court in 887_f2d_1541 11th cir is useful in illustrating the proper analysis in the case before us in burns v united_states supra pincite4 the court held both that accrued interest on a nondischargeable tax debt is nondischargeable and that tax_fraud penalties based on a transaction that occurred more than years before the bankruptcy petition were dischargeable under u s c section a b that the court considered the treatment of interest separately from the consideration of the penalties is an indication that interest and penalties are not one and the same under the bankruptcy code in burns v united_states supra pincite the court concluded that u s c section a b extinguished liability only for tax penalties and not for interest on the underlying tax itself this holding illustrates that interest is distinct from penalties in the analysis under u s c section a b petitioner has cited no caselaw holding that interest on a tax_liability is dischargeable under u s c section a b the mere fact that courts have discussed interest being afforded the same treatment as a penalty for priority purposes under u s c sec_507 does not provide a basis for treating it the same under u s c section this is especially true where there is ample caselaw in which courts have held that interest on a nondischargeable tax debt is not discharged in bankruptcy on the basis of the record before us we find that respondent may proceed with the collection action that was the subject of the notice of the filing of a federal_tax_lien for the tax_year accordingly we will grant respondent’s motion for summary_judgment to reflect the foregoing an appropriate order and decision will be entered
